On appellant's motion to reopen direct appeal. Motion denied. Appellant's amended motion for clarification granted. Appellant's amended motion for extension of stay of execution granted. The stay shall remain in effect until exhaustion of all state postconviction proceedings, including any appeals.
French, J., would grant appellant's motion to reopen.
O'Connor, C.J., and Kennedy, J., would deny appellant's amended motion for clarification and appellant's amended motion for extension of stay of execution.
O'Donnell, J., would deny appellant's amended motion for extension of stay of execution.
Donna J. Carr, J., of the Ninth District Court of Appeals, sitting for Fischer, J.
Eileen T. Gallagher, J., of the Eighth District Court of Appeals, sitting for DeWine, J.